Citation Nr: 0410197	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  03-01 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a compensable evaluation for Hodgkin's disease.

2.  Entitlement to an initial compensable evaluation for 
endarterectomy, right carotid artery.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart 
of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to August 
1968.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This case is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant if 
further action is required on his part.


REMAND

The most recent VA examination for the veteran's service-connected 
Hodgkin's disease was conducted in February 2002.  Based on this 
examination report as well as VA outpatient treatment records, a 
compensable evaluation for Hodgkin's disease was denied.  In 
addition, service connection for endarterectomy, right carotid 
artery, as secondary to service-connected Hodgkin's disease, was 
granted and a schedular evaluation of zero percent disabling was 
assigned.  The veteran appealed this determination and his 
subsequent statements, to include those contained in VA outpatient 
treatment records as well as his September 2003 personal hearing, 
reflect complaints of increased symptoms.  Specifically, the 
veteran has reported complaints of shortness of breath, fatigue, 
facial numbness, and muscle pain.  The Board thus finds that a 
current and comprehensive examination of the veteran's service-
connected disorders with a medical opinion is necessary.  

In this regard, it is noted that the veteran was afforded a VA 
examination in October 2003; however, the single purpose of this 
examination was to obtain an opinion as to any causal connection 
between the veteran's Hodgkin's disease and his aortic 
regurgitation, which has resulted in decreased exercise tolerance.  
Significantly, this examination report does not address the 
veteran's other complaints and is silent as to any current 
impairment associated with his service-connected Hodgkin's disease 
and endarterectomy, right carotid artery.

The United States Court of Appeals for Veterans Claims (Court) has 
held that where the evidence does not adequately evaluate the 
current state of the condition, VA must provide a new examination.  
Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  Moreover, under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(1) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2002); see also Green v. Derwinski, 1 Vet. App. 121 
(1991).  

The Court has held that, unlike in claims for increased ratings, 
"staged ratings" or separate ratings for separate periods of time 
may be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  With respect to the issue of an increased evaluation for 
endarterectomy, right carotid artery; as the rating action 
appealed from was the initial grant of service connection, the RO 
should consider the proper evaluation to be assigned for this 
disorder pursuant to the Court's holding in Fenderson.

Although the Board regrets the delay, the Court has made it clear 
that failure to adequately show compliance with VCAA notice 
requirements and Board failure to enforce compliance with such 
notice requirements is remandable error.  Huston v. Principi, 17 
Vet. App. 195, 202 (2003).  

Accordingly, the case is REMANDED for the following:

1.  The RO should furnish the appellant with an appropriate letter 
to ensure compliance with all VCAA notice and assistance 
requirements.  The RO should ensure that the appellant has been 
advised of (a) the information and evidence not of record that is 
necessary to substantiate her claim, (b) the information and 
evidence that VA will seek to provide, and (c) the information and 
evidence that the appellant is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

2.  The RO should contact the veteran and request that he identify 
the names, addresses, and approximate dates of treatment for all 
VA and non-VA health care providers who have treated him for 
Hodgkin's disease, the claimed residuals thereof, and 
endarterectomy, right carotid artery, since October 2000.  With 
any necessary authorization from the veteran, the RO should 
attempt to obtain copies of pertinent treatment records identified 
by the veteran in response to this request which have not been 
previously secured.  

3.  Thereafter, the veteran should be afforded a VA examination by 
the appropriate specialist to determine the current severity of 
his Hodgkin's disease, the claimed residuals thereof, and 
endarterectomy, right carotid artery.  The veteran's claims folder 
must be made available to the examiner for review in connection 
with the examination.  The examiner is requested to provide an 
opinion as to (1) whether the Hodgkin's disease continues to be in 
remission, (2) whether any current symptomatology is attributable 
to this disorder, and (3) any impairment associated with the 
endarterectomy, right carotid artery.  A complete rationale for 
all opinions expressed should be provided.  If the examiner is 
unable to provide the requested opinion without resorting to 
speculation, it should be so stated.

4.  After completion of the above and any additional development 
deemed necessary, the RO should review the issues on appeal, with 
consideration of all applicable laws and regulations.  If the 
issues on appeal remain denied, the appellant and his 
representative should be furnished an appropriate supplemental 
statement of the case and afforded the opportunity to respond.  
The case should then be returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



